Citation Nr: 0602566	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appellant was scheduled to attend a Board hearing in 
Washington, D.C. before a Veterans Law Judge on January 13, 
2005, but failed to appear.  The veteran filed a motion for a 
new hearing, which was received at the Board on January 27, 
2005.  The motion cited lack of funds to travel as the reason 
for the veteran's failure to appear, but did not state why a 
request for a new hearing date could not have been submitted 
in a timely fashion.  Accordingly, the request for a hearing 
is deemed to have been withdrawn. 38 C.F.R. § 20.704(d) 
(2005).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Schizophrenia was not present in service or manifested 
for many years thereafter, and is not otherwise shown to be 
related to service.  


CONCLUSION OF LAW

Schizophrenia was not incurred or aggravated in active 
military service, and service incurrence of schizophrenia may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).

The VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
November 2003, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The November 2003 letter in effect 
advised the veteran to let VA know if there is any other 
evidence or information that he thought would help support 
his claim. 

It is noted that the original rating decision on appeal was 
issued in March 2004.  Notice fully complying with the 
provisions of the VCAA was provided to the veteran in 
November 2003.  Therefore, the veteran received proper VCAA 
notice prior to the initial rating decision denying his 
claim.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  The VCAA places an enhanced duty 
on VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO is in possession of all 
available post-service VA medical records as indicated and 
provided by the veteran.  The veteran did not indicate the 
presence of any other medical records, only treatment records 
at the VA medical center, which the veteran provided to the 
RO along with his claim to reopen.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Service connection may be granted for certain specified 
diseases, including a psychosis, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Analysis

The veteran's service medical records are silent for 
complaints or treatment of any psychiatric disorders, 
including schizophrenia and depression.  Upon induction and 
separation, the veteran's psychological health was indicated 
to be normal.

The veteran first sought treatment for a psychiatric disorder 
in 1978.  VA medical records disclose that at that time the 
veteran complained of depression, lack of appetite, 
difficulty sleeping and inability to perform normal tasks.  
Records further indicate that in 1978 the veteran had no 
prior history of any psychiatric disorders.  The veteran 
reported having no significant problems related to his 
military history and was ultimately diagnosed as having 
depression.  

The veteran was next seen at the VA medical center in 1982 
and has been seen there for treatment of his psychiatric 
disorder ever since.  In 1991 the veteran was diagnosed as 
having schizophrenia, the etiology thereof unknown.  
Treatment records disclose a history of drug abuse, including 
use of crack cocaine and cannabis.  Following the filing of 
the veteran's first claim, he was seen in the VA medical 
center in March 2003 in relation to his application for non-
service-connected pension.  

At the March 2003 VA psychiatric examination, the veteran 
reported that he started having symptoms of a psychological 
disorder about eight years after discharge.  He reported 
having feeling that his "mind opened up" and that he 
started hearing other people's thoughts and that his own 
thoughts were broadcasted to other people.  The veteran 
reported that he had used crack cocaine in the past and that 
he was once arrested for possession thereof.  The veteran was 
hospitalized in the 1980s for his psychiatric disorder.  The 
examiner diagnosed the veteran as having chronic 
schizophrenia, but did not opine on the etiology thereof.  

Based upon a thorough review of the record, it is clear that 
schizophrenia was not present in service or manifested for 
many years thereafter, and is not otherwise shown to be 
related to service.  As the evidence of record does not 
suggest that the veteran's psychiatric disorder may be 
associated with his period of military service, it is not 
necessary that VA obtain a medical opinion as to the etiology 
of this condition prior to the Board's final decision. 
38 U.S.C.A. § 5103A(d). Accordingly, there being no in 
service event, injury or disease and nexus thereof to 
schizophrenia, service connection cannot be established. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309.


ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


